Citation Nr: 1638189	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  11-05 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals of a right wrist fracture with traumatic arthritis.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran and Veteran's spouse


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a Travel Board hearing which was chaired by the undersigned Acting Veteran's Law Judge at the St. Petersburg, Florida RO in August 2013. A transcript of the hearing has been associated with the Veteran's VA claims folder. 

In September 2014 the Board remanded the case for further development. Specifically, the Board remanded the case for a VA medical examination. For the reasons discussed below, the Board finds that another remand in necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board is conscious of Correia v. McDonald, 28 Vet. App. 158 (2016). Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2015) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

The Board has reviewed the Veteran's VA examinations throughout the appeal period findings, namely the May 2009 and February 2015 VA examination reports, and concludes that the findings associated with the reports do not meet the specifications of Correia. Specifically, the examinations do not contain range of motion testing of the Veteran's right wrist in the areas of active motion, passive motion, in weight-bearing, and nonweight-bearing. Further, the above examination reports do not contain full range motion testing in those areas in the Veteran's opposite joint, specifically his normal left wrist. Given this, the Board is not satisfied that the examination reports findings are adequate for a contemporaneous rating. A further examination is thus necessary under 38 C.F.R. § 3.159(c)(4).

Additionally, April 2016 VA medical progress notes reflects the Veteran with subjective complaints of numbness and tingling in all digits of his right hand. The progress notes further reflects the Veteran complaints of his right hand "asleep", which has been occurring more frequently within the last six months. In light of the alleged worsening of the residuals of a right wrist fracture with traumatic arthritis, the Board finds that another VA examination assessing its current severity is warranted. Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA medical examination to determine the current severity of his service-connected residuals of a right wrist fracture with traumatic arthritis. The Veteran should be provided reasonable notice of the scheduled examination to ensure his ability to obtain transportation. The claims folder should be provided to the examiner in connection with the examination of the Veteran.

For each affected joint, the examiner must address range of motion, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain. This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and with range of motion measurements of the opposite undamaged joint. The examination report must confirm that all such testing has been made and reflect those testing results. The examiner should further address, as pertinent, the following: supination and pronation impairment, ankylosis, and wrist limitation. If any testing cannot be conducted, the examiner should clearly specify the reasons why that testing is not possible.  All opinions must be supported by a detailed rationale in a typewritten report.

2. Then, readjudicate the Veteran's claim in light of all the evidence of record. If any benefit sought is denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded an appropriate opportunity to respond. The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




